Name: Commission Regulation (EC) No 2293/1999 of 14 October 1999 extending the provisional authorisations of certain additives in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  consumption;  food technology;  health
 Date Published: nan

 Avis juridique important|31999R2293Commission Regulation (EC) No 2293/1999 of 14 October 1999 extending the provisional authorisations of certain additives in feedingstuffs (Text with EEA relevance) Official Journal L 284 , 06/11/1999 P. 0001 - 0040COMMISSION REGULATION (EC) No 2293/1999of 14 October 1999extending the provisional authorisations of certain additives in feedingstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs(1), as last amended by Commission Regulation (EC) No 1636/1999(2), and in particular Article 3, thereof,(1) Whereas Article 9e(1) of Directive 70/524/EEC provides that a provisional authorisation of new additives or new uses of additives may be given, if at the level permitted in feedingstuffs, it does not adversely affect human or animal health or the environment, nor harm the consumer by altering the characteristics of livestock products, if its presence in feedingstuffs can be controlled, and it is reasonable to assume, in view of the available results, that it has a favourable effect on the characteristics of those feedingstuffs or on livestock production when incorporated in such feedingstuffs;(2) Whereas Directive 70/524/EEC provides that provisional authorisations are given as from 1 October 1999 on a Community level for a period that may not exceed four years; whereas the additives or uses of additives provsionally authorised for the first time between 1 April 1998 and 30 September 1999 are subject to national provisional authorisations expiring on 30 September 1999; whereas it is appropriate to extend the said provisional authorisations;(3) Whereas the Commission has consulted the Scientific Committee for Animal Nutrition concerning the provisional authorisation of the enzymes and micro-organisms included in the Annex to the present Regulation, whereas the Committee delivered an opinion in particular with regard to the safety of these additives;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Feedingstuffs,HAS ADOPTED THIS REGULATION:Article 1Additives referred to in the Annex to this Regulation are authorised in accordance with Directive 70/524/EEC under the conditions laid down in this Annex.Article 2This Regulation shall enter into force on 1 October 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 270, 14.12.1970, p. 1.(2) OJ L 194, 27.7.1999, p. 17.ANNEXCOLOURING MATTERS INCLUDING PIGMENTS>TABLE>TRACE ELEMENTS>TABLE>BINDERS, ANTI-CAKING AGENTS AND COAGULANTS>TABLE>ENZYMES>TABLE>MICRO-ORGANISMS>TABLE>